DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract Objection
The abstract of the disclosure is objected to because it exceeds maximum words limits. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1-2 and 16 are objected to because of the following informalities:

For claim 1:
In line 12, it should be “wherein the machine is configured”.

For claim 2:
In line 13, it should be “wherein the machine is configured”.

For claim 16:
In line 2, it should be “wherein said RF tag reader is further configured”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-2, 5-15, 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 15, 16, 5, 7, 8, 11-12, 18, 18, 13, 20 of U.S. Patent No. 10,593,188.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the issued patent merely broaden the scope of the claims of the issued patent and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 5, it is unclear whether “storing a food container” should be “storing the food container” as per previous recitation in lines 2-3.
In line 6, it is unclear who “their corresponding” it is referring to, or, if referred to “bar codes”, to which of the “bar codes” it is referring.
In line 8, it is unclear who “their corresponding food-specific safe” it is referring to.
In line 9, it is unclear to which “the food container” it is referring.
In line 14, it is unclear to which “the bar code” it is referring.
In line 16, it is unclear to which “the bar code” it is referring.
In line 17, it is unclear to who “scanning it” it is referring.
In line 18, it is unclear whether “food-specific safe consumption” is different or not from previous recitation in lines 8-9.

For claim 2:
In line 7, it is unclear who “their corresponding” it is referring to.
In line 17, it is unclear whether “food-specific safe consumption” is different or not from previous recitation.

For claim 3:
In line 1, it is unclear whether it should be “wherein the second database”.

For claim 4:
In line 1, it is unclear whether it should be “wherein the second database”.

For claim 13:
In line 3, it is unclear who “their corresponding” it is referring to.

For claim 15:
In line 4, it is unclear whether “the tag” is different from “RF tag” from line 2.
In lines 5-6, it is unclear whose distance “its distance” is referring.
In line 7, it is unclear who “their” is referring.
In line 8, it is unclear who “their” is referring.
In line 12, “the identity” lacks of antecedent basis.
In line 12, it is unclear which “the user” it is referring.
In line 16, it is unclear whether it should “said set of food expiration”.

For claim 16:
In line 1, it is unclear whether it should be “the hygiene monitoring system”.

For claim 18:
In line 1, it is unclear whether it should be “the hygiene monitoring system”.

For claims 3-14 and 16-19:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US Patent Application Publication No. 2004/0124988) in view of Mccoy (US Patent Application Publication No. 2017/0270474).

Regarding claim 15, Leonard teaches a hygiene monitoring system comprising:
a radio frequency (RF) tag transmitting an RF signal [(RF tag transmitting RF signal [Paragraph 13]);
an RF tag reader capable of receiving the transmitted RF signal from the tag (RF tag for reading the signals from RF tag), [(since the tag and reader calculate proximity, it is then estimated a distance between the tag and reader [Paragraph 13]);
[
[
a processor configured to generate a set of food expiration information for an opened can (for remaining product on a container is determined expiration information [Paragraph 13]), [(expiration information is set based on the communication between the tag and reader [Paragraph 13]) and by calculating an expiration date based on a food-specific safe consumption period (expiration date is then determined for each product inside the container [Paragraph 13]) [
wherein the generation of said food expiration information is triggered when the distance of the RF tag from the RF tag reader gets closer than a preset value (the expiration information for the product, thus including food, is determined when there is a distance that makes possible the communication between the tag and the reader [Paragraph 13]).
However, Leonard does not explicitly mention:
storing an identifier of a user… retrieving the identifier of the user from the transmitted RF signal… a first database for storing a list of users and their corresponding identities… a second database for storing a list of food type and their corresponding expiration dates… said set of food expiration information comprising information obtained by retrieving the identity of the user from said first database… retrieved from said second database, a specified food type and a first current date.
Mccoy teaches, in a similar field of endeavor of food systems, the following:
storing an identifier of a user (ID from users are stored [Paragraphs 102-116])… retrieving the identifier of the user from the transmitted RF signal (when the user access the container, the id is being retrieved [Paragraphs 102-116])… a first database for storing a list of users and their corresponding identities (all users being recorder [Paragraphs 102-116])… a second database for storing a list of food type and their corresponding expiration dates (product names and types being stored with their dates based on established rules [Paragraphs 102-116])… said set of food expiration information comprising information obtained by retrieving the identity of the user from said first database (the expiration of the product is being determined based on the user identifier of the user being accessing the container [Paragraphs 37, 102-116, 189, 191, 193])… retrieved from said second database, a specified food type and a first current date (the type of the product is used for the expiration determination including the actual date).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the food system (as taught by Leonard) by identifying users accessing the products (as taught by Mccoy) for the purpose of avoiding an ad hoc process because of inaccurate inventory determinations (Mccoy – Paragraph 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 11, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633